IN THE SUPREME COURT OF THE STATE OF NEVADA


                FREDDY MARTINEZ, A/K/A FREDYS                           No. 70244
                A. MARTINEZ,

                              vs.
                                  Appellant,
                                                                                FILED
                THE STATE OF NEVADA,                                             JUL 1 5 2016
                                  Respondent.


                                      ORDER DISMISSING APPEAL

                            This is a pro se appeal from a purported decision denying a
                petition for a writ of habeas corpus. Eighth Judicial District Court, Clark
                County; Kathleen E. Delaney, Judge.
                            The documents before this court do not indicate that the
                district court has made any decision, written or oral, on a petition for writ
                of habeas corpus, or that any such petition is pending in the district court.
                Thus, appellant fails to designate an appealable order. To the extent
                appellant appeals from the district court's March 22, 2016, order denying
                defendant's motion for production of transcripts at state expense, no
                statute or court rule permits an appeal from such an order. Accordingly,
                we lack jurisdiction, Castillo v, State, 106 Nev. 349, 352, 792 P.2d 1133,
                1135 (1990), and we
                            ORDER this appeal DISMISSED.




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                               -2)1
                   cc: Hon. Kathleen E. Delaney, District Judge
                        Freddy Martinez
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA


(0) 1947A cat449
                                                      2